The plaintiffs in error were convicted in the county court of Kay county on a charge of unlawful possession of intoxicating liquor with intent to sell. The case was tried to a jury, which returned its verdict finding the defendant guilty and fixing punishment at a fine of $100 and imprisonment for 30 days in the county jail. No briefs have been filed by either the plaintiffs in error or the state, but we have examined the record and find no substantial error. The evidence is sufficient to sustain the judgment and sentence, and the case is affirmed.